Citation Nr: 1114146	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO. 09-41 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant served on active duty for training from March 1957 to September 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The first indication of post-service treatment or examination for hearing loss of record is from approximately 47 years after active service, and the appellant has indicated that he has no further evidence to submit to indicate that his hearing loss began during active duty for training or is related to any incident of service.

2. The preponderance of the competent medical evidence of record indicates that the appellant has bilateral hearing loss that is related to post-service occupational noise exposure and aging, and cannot be related in part to active duty for training without resort to mere speculation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will find in this decision that the appellant's bilateral hearing loss disability, first shown by medical evidence many years after active service, cannot be related to his period of active duty for training in without resort to mere speculation. Further, there is evidence of post-service causation of his bilateral hearing loss by occupational noise exposure without the use of hearing protection and aging. Accordingly, the preponderance of the evidence is against the appellant's claim, and entitlement to service connection will be denied.

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

An October 2007 VCAA letter explained the evidence necessary to substantiate the appellant's claim for service connection for bilateral hearing loss. This letter also informed him of his and VA's respective duties for obtaining evidence. The letter was provided before initial adjudication of the claim in April 2009. Pelegrini v. Principi, 18 Vet. App. 112 (2004). Additionally the appellant was advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's service treatment records have been lost or destroyed. Consequently he was advised by an RO letter in February 2010 that he could provide information from alternate sources such as statements from treatment records, and people who witnessed how is disability affected him, and that the evidence should substantiate his assertions that his hearing loss began within one year after discharge from service. Similarly, in the October 2007 VCAA notice letter, the appellant was advised that he could submit as evidence statements from any person who knew him when he was in service and knows of any disability he had while on active duty, records and statements from service medical personnel (nurses, corpsmen, medics, etc.), employment physical examinations, medical evidence from hospitals, clinics, and private physicians of treatment since military service, pharmacy prescription records, or insurance examination reports. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). He was further advised that VA could assist him in obtaining any records of medical treatment. He did not supply any evidence or information by which VA could assist in obtaining additional evidence in written responses he provided in November 2007 and March 2008. After the February 2010 letter he replied in March 2010 that here was no other information he could give VA and that the information was on his military health record, which he does not have. 

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of his claim.

With respect to the duty to assist, the RO has attempted to obtain the appellant's service records from Pennsylvania Army National Guard and from the service department. The service department has indicated that the appellant's records were located in a location such that they may have been destroyed by fire. A response from the service department in July 2008 indicates that the records were "fire related" and that there were no service treatment records or alternate records from the U.S. Army Surgeon General's Office. In March 2010 the RO informed the appellant that it could not obtain his service treatment records and that if he did not have records in his possession that he could supply the RO would process the appellant's claim based on the evidence of record. Based on the foregoing the Board finds that additional attempts to obtain the requested records would be futile. Accordingly, no further attempts by VA to obtain the service treatment records are warranted. See 38 U.S.C.A. § 5103A(b)(3).

The appellant has not provided releases for obtaining medical treatment for hearing loss or obtained and provided records of treatment for hearing loss in response to VA's letters to him requesting additional information or evidence. Thus any relevant records that may exist from the time of active service forward could not be obtained by VA. VA records of treatment that include diagnoses of hearing loss but do not discuss the etiology of the hearing loss have been obtained and associated with the claims file. At the appellant's April 2009 VA examination a history private audiological examination five years prior was indicated, but as the VA examiner noted the appellant has not provided the RO records of this treatment, and the Board notes that despite repeated requests for any relevant records of treatment or authorizations for release of medical information to obtain any such records, the appellant has not provided an authorization for release of the corresponding medical records. Thus, VA has no way in which it can assist in obtaining these relevant records.

The appellant was provided a VA examination in April 2009. The examiner was provided all relevant history as related by the appellant, including a 30-year post service history of working cutting textiles without hearing protection, post-service recreational hunting without hearing protection, and noise exposure during military service. As will be discussed below, the examiner provided a sound and well-reasoned rationale for why he could not provide an opinion as to whether the appellant's hearing loss was related to active service without resort to mere speculation. Accordingly, the Board finds that the VA examiner's opinion is adequate for adjudication of the appellant's claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.


Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection may be granted for disability resulting from disease or injury incurred or aggravated in active duty for training, or for disability resulting from injury incurred in inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131. When a disability is thus incurred, the period of service is considered active military, naval, or air service. 38 U.S.C.A. § 101(24). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease entity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).
 
Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The United States Court of Appeals for the Federal Circuit has held that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In an October 2007 application for benefits and in a statement received in March 2008, the appellant asserted that he suffered a hearing loss while in basic training during a field exercise, and that the damage to his hearing was discovered during a hearing test at his exit examination.
 
VA records of initial consultation for primary care treatment in November 2007 include diagnoses of hearing loss, but without any findings as to the extent, etiology or history of the hearing loss. 

In a November 2007 statement, the appellant wrote that during his infiltration course in basic training  he was crawling in big concrete pipes when grenades and mines were being set off, and the echo of the noise sounded in the pipe. He wrote that something rang in his ear and he had pain and ringing in his ears  for three or four days. He wrote that he did not think much of it at the time, and that he did not want to be "recycled" and go through the training again. He indicated he was transferred after basic training and that after completing his six month period of duty he was shipped back to his home base, when a physician noticed he had hearing loss. He related that the doctor told him he was eligible for disability benefits, but was told he had to stay six months longer. The appellant asserted that he refused to stay longer in service. He recalled that he was then put on "standby"  service (i.e., subject-to-recall status) and was discharged in March 1965.

At an April 2009 VA examination, the appellant complained of decreased hearing in both ears. Audiological examination revealed hearing loss disability for VA purposes. Pure tone thresholds for both ears at all frequencies 500, 1000, 2000, 3000, and 4000 hertz was 40 decibels or greater; and speech recognition scores using the Maryland CNC Test were 70 percent in the right ear and 50 percent in the left ear. Thus, the appellant is shown to have current bilateral hearing loss disability. See 38 C.F.R. § 3.385. The VA examiner diagnosed the appellant as having bilateral sensorineural hearing loss.

At the examination, the appellant provided a history of working in the textile industry as a fabric cutter for approximately 30 years, and having been exposed to machine noise but not using hearing protection. The appellant further provided a history of having been a hunter in the past. It was indicated that although the appellant did not engage in target shooting activities, he stated that he did not use hearing protection when sighting his rifle for hunting. He denied other recreational noise exposure. 

The April 2009 VA examiner opined that in light of the lack of evidence in the appellant's claims file, he could only speculate that the present hearing loss may have been a result of military noise exposure. He elaborated that the appellant's 30 years of noise exposure in the textile industry would have at very least contributed to hearing loss, in addition to the natural aging process. He concluded that without additional information, it was impossible to determine the onset of hearing impairment. He noted this observation was made in the context of military service that ended 50 years ago with 30 years of exposure to industrial noise after service.

The Board finds the examiner's opinion that the appellant's current noise exposure could not be related to military service without result to mere speculation to be competent, well-reasoned and fully consistent with the evidence. It is sound and logical reasoning that he could not find that hearing loss during service occurred in light of service over 50 years ago and 30 years of occupational noise exposure without hearing protection having occurred since then. Accordingly, the opinion is afforded substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In a statement dated in May 2009, the appellant alleged that when he left Fort Knox, he was told that he had lost 30 percent of his hearing on the infiltration course when the echo from grenades damaged his hearing. 

The Board must decide this matter without access to the appellant's service discharge examination, which the Veteran contends would show substantial hearing loss at discharge from service. Under the circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46, 51 (1996).


The Board accepts as competent the appellant's assertions that he experienced acoustic trauma during service and that he had a period of three or four days of ear pain and hearing loss. The Board accepts as competent but does not accept as credible that he was told at discharge from active duty for training that he had a "30 percent" hearing loss and that he needed to perform six more months of duty to be eligible for disability benefits, as this would be incorrect information. Further, degree of hearing loss is evaluated by medical professionals in decibels and not percentages, and at all events there is no data of record from which to gauge this assertion. The Board thus does not accept as fully credible his relating that he was noted to have hearing loss at discharge from service but was essentially denied the opportunity to apply for disability benefits because he declined to serve for an additional period of six months. 

As a factual matter the history as related by the appellant contains elements that appear unlikely or unreliable, thus casting the credibility of the full account of the circumstances of his discharge from active duty for training into significant doubt. Accordingly, his account of having been told by a medical professional that he had a 30 percent hearing loss at discharge from active duty is afforded essentially no probative value.

The appellant has not contended that he has experienced hearing loss from active service through the present time, and the first indication of hearing loss by medical evidence is approximately 47 years after discharge from service. The Board finds it unlikely that the appellant would proceed from discharge from duty for a period of over 40 years and not seek treatment for hearing loss disability, as he contends was present in September 1957. This is especially so in light of the Veteran's admitted post-reserve service history of working in the textile industry and hunting.  

In his October 2007 application for service connection he indicated only treatment at his service exit examination for hearing loss, with no subsequent treatment indicated. At his VA April 2009 examination the first audiological treatment indicated by history was from five years prior, which would be in the year 2004, or approximately 47 years after discharge from active service. The extensive period of time before a history of treatment for hearing loss is indicated is a factor of significant probative weight against the appellant's claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

On this point, the Board notes that the appellant has declined the opportunity to identify or provide additional lay or medical evidence that could assist in substantiating his claim by showing earlier treatment or symptoms of hearing loss by medical or lay evidence. See letters from RO dated in October 2007 February 2010; and appellant's final response in March 2010 indicating that there was no other information he could provide.

Given the evidence, a grant of service connection would be based on remote possibility or pure speculation. It is not a reasonable doubt within the range of probability. There is more than a mere suspicion that the history related by the appellant regarding his discharge from duty is not true; his recounting of the circumstances of his discharge is remotely possible but factually unlikely for the reasons discussed above. Consequently, after careful application of 38 C.F.R. § 3.102, the Board finds the benefit of the doubt doctrine is not for application in resolution of this appeal.

The evidence against the appellant's claim is the lack of credibility of his account of being found to have hearing loss at discharge from active duty for training, competent medical evidence relating his hearing loss to post-service noise exposure and aging, an absence of evidence of continuity of symptomatology from active service forwards, and the substantial period of time, approximately 47 years, between the first known instance of post-service relevant treatment and active service. As the Board weighs the evidence, the only probative evidence in support of the claim is the appellant's relatively credible account of having experienced noise exposure, ear pain and temporary hearing loss of three or four days' duration during basic training. 


Based on these factors, the evidence against the claim greatly outweighs the evidence for the claim. Neither continuity of symptomatology since service nor causation between military noise exposure and current disability is shown; without such evidence, the criteria for service connection are not met.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303(b), (d). Intervening post-service causes of hearing loss have been related by history and competent medical evidence, further weighing against the claim. Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


